Citation Nr: 1243107	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for IBS.

3.  Entitlement to service connection for a pelvic floor disability.

4.  Entitlement to a compensable rating for intestinal polyps, status post polypectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1981 and from May 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims sought.

In September 2011, the Veteran's claims were remanded to the RO to provide the Veteran with the opportunity for a hearing.  In June 2012, the Veteran and her husband testified before the undersigned at a Board hearing at the RO.  A copy of the transcript has been associated with the claims file.

The issues of entitlement to service connection for IBS, entitlement to service connection for a pelvic floor disability, and entitlement to a compensable rating for intestinal polyps, status post polypectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The claim of entitlement to service connection for IBS was denied in an unappealed, August 1993 rating decision.

2.  The evidence received since the August 1993 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for IBS.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting the Veteran's claim to reopen.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.               § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO denied a claim of entitlement to service connection for IBS in a rating decision issued in August 1993.  The Veteran was notified of the denial by a letter dated that same month but did not appeal.  The August 1993 rating decision is accordingly final.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection for IBS in August 1993 was that there was no medical evidence that the Veteran had a diagnosis of IBS, currently or in service.

The medical evidence added to the record since that decision related to IBS reflects that the Veteran has a current diagnosis of IBS.  Furthermore, the Veteran has provided service treatment records that reflect that she suffered from in-service symptoms related to IBS.  Because the absence of evidence of a diagnosis of IBS was one of the elements not present in August 1993, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade, 24 Vet. App. 110.


ORDER

New and material evidence having been received, reopening of the claim for service connection for IBS is granted. 


REMAND

The appellant seeks service connection for IBS and a pelvic floor disability.  She also seeks a compensable rating for her service-connected intestinal polyps.  Before the Board can adjudicate these claims, additional development is required.

I.  Service Treatment Records 

The claims file contains several copies of service treatment records that were submitted by the Veteran in support of her claims.  Unfortunately, although some copies of the Veteran's service treatment records are in the claims file, it does not appear as if the RO obtained her entire service treatment records.  These records are relevant to the Veteran's claims for service connection and must be obtained in their entirety before a decision can be rendered.

II.  VA Examinations

In February 2007, the Veteran was afforded a VA examination in response to her claims.  The claims file was unavailable to the examiner.  At the time, the Veteran stated that her colonic polyps had not worsened, and she was not claiming an increase in that problem.  There was no discussion provided about residual symptomatology from this disorder, and an adequate examination for rating purposes was not provided.  The Board also notes that the Veteran has since undergone colonoscopies where no polyps were found, but colonic diverticula was diagnosed.  See July 2010 colonoscopy report.  It remains unclear whether this is related to her service-connected disability.  As such, the Board finds that a new examination is required on remand, in order to provide an examiner with the claims file for review in conjunction with the examination, and to provide a full examination for rating purposes concerning the Veteran's claim for an increased rating.

The Board also notes that the February 2007 VA examination was also inadequate with regards to the Veteran's claims for service connection, as the claims file was not provided to the examiner.  Because the examiner did not have access to the claims file, she did not provide an opinion as to the etiology of the Veteran's alleged disorders for which she is currently claiming entitlement to service connection.  Thus, on appeal, a new examination should be provided in response to the Veteran's claim of entitlement to service connection for a pelvic floor disability and IBS.  The inclusion of the missing service treatment records is necessary to ensure an adequate opinion.

III.  Updated VA records

Lastly, while on remand, recent VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated copies of all relevant VA treatment records from the Gainesville, Florida and the Tallahassee, Florida VA Medical Centers (as well as any other private or VA treatment records identified by the Veteran).  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the National Personnel Records Center (or, alternatively, any other appropriate record-keeping facility) to obtain the Veteran's complete service treatment records.  The Veteran should also be informed that she should submit all service treatment records that she has in her possession, whether or not she considers them directly relevant to the claims on appeal.  If the requested records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with        38 C.F.R. § 3.159(e).

3.  After the actions in Paragraphs (1) and (2) have been completed, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to determine the current severity of her intestinal polyps, to include residuals (if any), as well as the etiology of her claimed IBS and pelvic floor disease.

The entire claims file, to include any records contained in Virtual VA, must be made available to the clinician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  The examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is requested to perform an examination in accordance with the Compensation and Pension Examination Guidelines for the Digestive System, to include all clinical testing deemed necessary.  The examiner should specifically review the Veteran's colonoscopy reports of record and comment as to any residuals that are related to the Veteran's service-connected intestinal polyps.  In so doing, the examiner must specify which symptoms are attributable to the Veteran's service-connected disability, and which symptoms are associated with another disability, and assign severity levels accordingly.  Where it is not possible to distinguish which symptoms are attributable to the Veteran's service-connected intestinal polyps and which are attributable to nonservice-connected disabilities, the examiner must assume, for purposes of the examination, that any such symptom is related to the Veteran's service-connected intestinal polyps.

After a full examination and review of the claims file, the examiner should also provide a current diagnosis regarding the Veteran's service-connection claims for IBS and pelvic floor disease (if any).  As to each diagnosed disability, the examiner should comment as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's disorder had its onset in, or is otherwise related to, service.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  The Veteran is hereby notified that it is her responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.       38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Review the examination and opinion to ensure that they are in complete compliance with the directives of this REMAND (to include ensuring that all questions have been adequately answered).  If the report is deficient in any manner, implement corrective procedures at once. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


